DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pan et al. US Patent Application Publication 2012/0139792.
Regarding Claim 1, Pan et al. teaches an antenna (Figs. 1-3), comprising: 
a radiation body (10 Figs. 1-3 Par. 0020), comprising a first radiation branch (140, 150 Figs. 1-3 Par. 0020) and a second radiation branch (160 Figs. 1-3 Par. 0020), wherein the first radiation branch extends along a first direction (Fig. 1 annotated below) and the second radiation branch extends along a second direction (Fig. 1 annotated below); and 
a feed pin (110 Figs. 1-3 Par. 0020), extending outward from the radiation body along a third direction (Fig. 1 annotated below), 
wherein first direction is perpendicular to the second direction and the third direction (Fig. 1 annotated below).

    PNG
    media_image1.png
    465
    709
    media_image1.png
    Greyscale

Regarding Claim 2, Pan et al. teaches wherein the antenna is a planar inversed-F antenna (Par. 0020).
Regarding Claim 3, Pan et al. teaches wherein the radiation body comprises at least one bent portion (Fig. 1), and the at least one bent portion makes the second direction perpendicular to the third direction (Fig. 1).
Regarding Claim 4, Pan et al. teaches wherein the first radiation branch comprises a first radiation portion located on a first plane (Fig. 1), a second radiation portion located on a second plane (Fig. 1) and a third radiation portion located on a third plane (Fig. 1), and the radiation body comprises a plurality of bent portions that make the first plane, the second plane and the third plane perpendicular to each other (plurality of bent portions seen in Fig. 1 forming hook shape / J shape).
Regarding Claim 5, Pan et al. teaches wherein the second radiation branch comprises a first radiation portion located on a first plane (Fig. 1), a second radiation portion located on a second plane (Fig. 1) and a third radiation portion located on a fourth plane (Fig. 1), and the radiation body comprises a plurality of bent portions that make the second plane respectively perpendicular to the first plane and the fourth plane (plurality of bent portions seen in Fig. 1 forming hook shape / J shape).
Regarding Claim 6, Pan et al. teaches further comprising: a short-circuit pin (120 Figs. 1-3 Par. 0020), extending outward from the radiation body along the third direction (Fig. 1 annotated above).
Regarding Claim 7, Pan et al. teaches a wireless communication device (Figs. 1-3), comprising:
a circuit substrate (310 Fig. 3 Par. 0033), comprising at least a first connection portion (340 Fig. 3 Par. 0033), a second connection portion (330 Fig. 3 Par. 0033) and a ground plane (320 Fig. 3 Par. 0033); and 
an antenna (10 Figs. 1-3 Par. 0020), comprising: 
a radiation body (10 Figs. 1-3 Par. 0020), comprising a first radiation branch (140, 150 Figs. 1-3 Par. 0020) and a second radiation branch (160 Figs. 1-3 Par. 0020), wherein the first radiation branch extends along a first direction (Fig. 1 annotated above) and the second radiation branch extends along a second direction (Fig. 1 annotated above); 
a feed pin (110 Figs. 1-3 Par. 0020), extending outward from the radiation body along a third direction (Fig. 1 annotated above) and coupled to the first connection portion (Figs. 1-3); and 
a short-circuit pin (120 Figs. 1-3 Par. 0020), extending outward from the radiation body along the third direction (Fig. 1 annotated above) and coupled to the second connection portion and the ground plane (Figs. 1-3), 
wherein first direction is perpendicular to the second direction and the third direction (Fig. 1 annotated above).
Regarding Claim 8, Pan et al. teaches wherein the antenna comprises at least one bent portion, and the at least one bent portion makes the second direction perpendicular to the third direction (Fig. 1 annotated above).
Regarding Claim 9, Pan et al. teaches wherein the first radiation branch comprises a first radiation portion located on a first plane (Figs. 1-3), a second radiation portion located on a second plane (Figs. 1-3) and a third radiation portion located on a third plane (Figs. 1-3), and the antenna comprises a plurality of bent portions that make the first plane, the second plane and the third plane perpendicular to each other (plurality of bent portions seen in Fig. 1 forming hook shape / J shape).
Regarding Claim 10, Pan et al. teaches wherein the second radiation branch comprises a first radiation portion located on a first plane (Figs. 1-3), a second radiation portion located on a second plane (Figs. 1-3) and a third radiation portion located on a fourth plane (Figs. 1-3), and the antenna comprises a plurality of bent portions that make the second plane respectively perpendicular to the first plane and the fourth plane (plurality of bent portions seen in Fig. 1 forming hook shape / J shape).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. US Patent Application Publication 2012/0139792 and Tsai et al. US Patent Application Publication 2009/0195478 (cited by applicant).
Regarding Claim 11, Pan et al. teaches the wireless communication device of claim 7 as shown in the rejection above.
Pan et al. is silent on wherein a size of the circuit substrate is smaller than one quarter wavelength of an operating frequency of the antenna.
However, Tsai et al. teaches “the first edge 21 of the dielectric substrate 2 has a length of one-quarter wavelength, i.e., approximately six centimeters” Par. 0030.
In this particular case, adjusting the size of the circuit substrate is common and well known in the antenna art as evident by Tsai et al. in order to enhance the performance of the antenna (Par. 0030).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to adjust the size of the circuit substrate of Pan et al. to be smaller than one quarter wavelength of an operating frequency of the antenna based on the teachings of Tsai et al. as a result effect in order to enhance the performance of the antenna.
Claims 12 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. US Patent Application Publication 2012/0139792 and Hu et al. US Patent Application Publication 2020/0067178.
Regarding Claim 12, Pan et al. teaches a wireless communication device (Figs. 1-3), comprising: 
a circuit substrate (310 Fig. 3 Par. 0033), comprising at least a first connection portion (340 Fig. 3 Par. 0033), a second connection portion (330 Fig. 3 Par. 0033) and a ground plane (320 Fig. 3 Par. 0033); and 
an antenna (10 Figs. 1-3 Par. 0020), comprising: 
a radiation body (10 Figs. 1-3 Par. 0020), comprising a first radiation branch (140, 150 Figs. 1-3 Par. 0020) and a second radiation branch (160 Figs. 1-3 Par. 0020), wherein the first radiation branch extends along a first direction (Fig. 1 annotated above) and the second radiation branch extends along a second direction (Fig. 1 annotated above); 
a feed pin (110 Figs. 1-3 Par. 0020), extending outward from the radiation body along a third direction (Fig. 1 annotated above) and coupled to the first connection portion (Figs. 1-3); and 
a short-circuit pin (120 Figs. 1-3 Par. 0020), extending outward from the radiation body along the third direction (Fig. 1 annotated above) and coupled to the second connection portion and the ground plane (Figs. 1-3), 
wherein first direction is perpendicular to the second direction and the third direction (Fig. 1 annotated above).   
Pan et al. is silent on a circuit motherboard; the circuit substrate, located on the circuit motherboard.
However, Hu et al. teaches a circuit motherboard (21 Fig. 1 Par. 0025); the circuit substrate located on the circuit motherboard (10, 30, 50 located on 21 Fig. 1 Par. 0028).
In this particular case, a circuit motherboard having the circuit substrate located on it, is common and well known in the art as evident by Hu et al. in order to provide a support structure and electrical connections for the antenna and other components of the wireless communication device.
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide the circuit substrate of Pan et al. to be located on a circuit motherboard based on the teachings of Hu et al. in order to provide a support structure and electrical connections for the antenna and other components of the wireless communication device.
Regarding Claim 15, Pan et al. as modified teaches wherein the antenna is a three-dimensional antenna (Figs. 1-3), the second direction is perpendicular to the third direction (Figs. 1-3), the first radiation branch comprises a first radiation portion located on a first plane (Figs. 1-3), a second radiation portion located on a second plane (Figs. 1-3) and a third radiation portion located on a third plane (Figs. 1-3), the second radiation branch comprises a first radiation portion located on the first plane (Figs. 1-3), a second radiation portion located on the second plane (Figs. 1-3) and a third radiation portion located on a fourth plane (Figs. 1-3), the feed pin and the short-circuit pin are located on the first plane (Figs. 1-3), the first plane, the second plane and the third plane are perpendicular to each other (Figs. 1-3), and the second plane, the third plane and the fourth plane are perpendicular to each other (Figs. 1-3).
Claims 13 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. US Patent Application Publication 2012/0139792 and Hu et al. US Patent Application Publication 2020/0067178, and further in view of Tsai et al. US Patent Application Publication 2009/0195478 (cited by applicant).
Regarding Claim 13, Pan et al. as modified teaches the wireless communication device of claim 12 as shown in the rejection above.
Pan et al. is silent on wherein a size of the circuit substrate is smaller than one quarter wavelength of an operating frequency of the antenna.
However, Tsai et al. teaches “the first edge 21 of the dielectric substrate 2 has a length of one-quarter wavelength, i.e., approximately six centimeters” Par. 0030.
In this particular case, adjusting the size of the circuit substrate is common and well known in the antenna art as evident by Tsai et al. in order to enhance the performance of the antenna (Par. 0030).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to adjust the size of the circuit substrate of Pan et al. to be smaller than one quarter wavelength of an operating frequency of the antenna based on the teachings of Tsai et al. as a result effect in order to enhance the performance of the antenna.
Regarding Claim 14, Pan et al. as modified teaches the wireless communication device of claim 12 as shown in the rejection above.
Pan et al. is silent on wherein a size of the circuit motherboard is greater than one-half wavelength of an operating frequency of the antenna.
However, Tsai et al. teaches “the first edge 21 of the dielectric substrate 2 has a length of one-quarter wavelength, i.e., approximately six centimeters” Par. 0030.
In this particular case, adjusting the size of the circuit motherboard is common and well known in the antenna art as evident by Tsai et al. in order to enhance the performance of the antenna (Par. 0030).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to adjust the size of the circuit motherboard of Pan et al. as modified to be greater than one-half wavelength of an operating frequency of the antenna based on the teachings of Tsai et al. as a result effect in order to enhance the performance of the antenna.
Conclusion
The cited art in PTO-892 was found during the examiner's search, but was not relied upon for this office action. However it is still considered pertinent to the applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M BOUIZZA whose telephone number is (571)272-6124. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL M BOUIZZA/Examiner, Art Unit 2845                                                                                                                                                                                                        
/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845